This is an action to recover damages for the false arrest and malicious prosecution of plaintiff upon a criminal warrant procured by an agent of the defendants, charging the plaintiff with larceny.
From judgment dismissing the action as upon nonsuit at the close of his evidence, the plaintiff appealed to the Supreme Court.
In the absence of any evidence tending to show that their agent was authorized by defendants to procure the warrant on which plaintiff was arrested and prosecuted, or that defendants ratified the action of their agent in procuring the warrant and prosecuting the plaintiff, this action was properly dismissed. Lamm v. Charles Stores Co., ante, 134,159 S.E. 444. The judgment is
Affirmed. *Page 816